UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2418



JAMES E. KEEGAN,

                                              Plaintiff - Appellant,

          versus


KAISER PERMANENTE, a/k/a Kaiser Foundation
Health Plan of the Mid-Atlantic States,
Incorporated,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1426-A)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Keegan, Appellant Pro Se. Brian Edward Messaris, TYDINGS
& ROSENBERG, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Keegan appeals the district court’s order dismissing

his civil complaint for lack of subject matter jurisdiction.     We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.   See Keegan

v. Kaiser Permanente, No. CA-02-1426-A (E.D. Va. filed Nov. 15,

2002, and entered Nov. 20, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2